UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6232



RALPH STAINO,

                                            Petitioner - Appellant,

          versus


UNITED STATES PAROLE COMMISSION,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:04-hc-00962-FL)


Submitted:   March 9, 2007                 Decided:   March 29, 2007


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ralph Staino, Appellant Pro Se. Steve R. Matheny, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ralph Staino, a federal prisoner, appeals the district

court’s orders denying relief on his 28 U.S.C. § 2241 (2000)

petition and his motion for reconsideration.    We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.      Staino v. U.S. Parole

Comm’n, No. 5:04-hc-00962-FL (E.D.N.C. Dec. 5, 2005; Jan. 26,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            AFFIRMED




                               - 2 -